50 F.3d 19
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Andre Brigham YOUNG, Petitioner-Appellant,v.STATE OF WASHINGTON, Respondent-Appellee.
No. 94-35574.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 8, 1995.Decided March 14, 1995.

Appeal from the United States District Court, for the Western District of Washington, D.C. No. CV 87-00007-RJB;  Robert J. Bryan, District Judge, Presiding.
Before:  PREGERSON, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Andre Brigham Young ("Young") appeals the district court's denial of his 28 U.S.C. Sec. 2254 petition for habeas corpus relief.  Young was convicted in 1986 under Washington state law for rape in the first degree.  He was sentenced to an 84-month term of confinement.  Young challenges the length of his 1986 sentence arguing that it was improperly enhanced due to an invalid prior 1963 conviction.


3
Young's confinement under his 1986 sentence expired in 1990, and he was not subsequently subject to parole or any other disabilities which could now be remedied by habeas relief from the enhancement of that sentence.  In view of the expiration of Young's confinement under his 1986 enhanced sentence, his habeas challenge to that sentence has become moot.  We are without jurisdiction to decide the merits of this appeal.  North Carolina v. Rice, 404 U.S. 244, 246, 248 (1971);  Lane v. Williams, 455 U.S. 624, 631 (1982);  Aaron v. Pepperas, 790 F.2d 1360, 1362 (9th Cir.1986).


4
APPEAL DISMISSED.



*
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except pursuant to 9th Cir.R. 36-3